UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AGUREYEV, et al.,

                                Plaintiffs,

         against
                                                          CIVIL ACTION NO.: 17 Civ. 7336 (SLC)

                                                                            ORDER
H.K. SECOND AVE RESTAURANT INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         Per the Order at ECF No. 44, the parties were directed to file a joint letter on the status

of the bankruptcy filing by December 2, 2019. The parties are now ORDERED to file a joint

status report by December 10, 2019 explaining their failure to comply with the Court’s order

and informing Court of the status of the bankruptcy.


Dated:             New York, New York
                   December 3, 2019
                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
